 



Exhibit 10.4.1
Severance Agreement
     This Severance Agreement (this “Agreement”) is entered into effective as of
this                      day of                                        , 2008,
by and between Middlefield Banc Corp., an Ohio corporation (“Middlefield”), and
Teresa M. Hetrick (the “Executive”).
     Whereas, recognizing the contributions made and expected to be made by the
Executive to the profitability, growth, and financial strength of Middlefield
and its subsidiaries, intending to assure itself of the current and future
continuity of management, intending to establish minimum severance benefits for
certain officers and other key employees, including the Executive, intending to
ensure that officers and other key employees are not practically disabled from
discharging their duties if a proposed or actual transaction involving a change
in control arises, and finally desiring to provide additional inducement for the
Executive to remain in the employment of The Middlefield Banking Company,
Middlefield entered into a Severance Agreement with the Executive dated as of
July 11, 2006,
     Whereas, Middlefield and the Executive intend that this Agreement supersede
and replace in its entirety the July 11, 2006 Severance Agreement, and
     Whereas, none of the conditions or events included in the definition of the
term “golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of Middlefield, is contemplated insofar as
either of Middlefield or any of its subsidiaries is concerned.
     Now Therefore, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.
     1. Termination after a Change in Control. (a) Cash benefit. If the
Executive’s employment terminates involuntarily but without Cause or voluntarily
but with Good Reason, in either case within 24 months after a Change in Control,
Middlefield shall make a lump-sum payment to the Executive in an amount in cash
equal to two times the Executive’s compensation. For this purpose the
Executive’s compensation means (x) the sum of the Executive’s base salary when
the Change in Control occurs or when employment termination occurs, whichever
amount is greater, plus (y) any bonus earned for the most recent whole calendar
year before the year in which the Change in Control occurs or for the most
recent whole calendar year before the year in which employment termination
occurs, whichever amount is greater, regardless of whether the bonus is paid in
the year earned and regardless of whether the bonus is subject to elective
deferral or vesting. The term bonus means cash or non-cash compensation of the
type that is required to be reported as bonus by the Securities and Exchange
Commission’s rules governing tabular disclosure of executive compensation,
specifically Regulation S-K Item 402 (17 CFR 229.402, currently
Item 402(c)(2)(iv)). Unless delay is required under section 1(b), the payment
required under this section 1(a) shall be made within five business days after
the Executive’s employment termination. The amount payable to the Executive
hereunder shall not be reduced to account for the time value of money or
discounted to present value. If the Executive’s employment terminates
involuntarily but without Cause before the Change in Control occurs but after
discussions regarding the Change in Control commence, then for purposes of this
Agreement the Executive’s employment shall be deemed to have terminated
immediately after the Change in Control and, unless delay is required under
section 1(b), the Executive shall be entitled to the cash benefit under this
section 1(a) within five business days after the Change in Control.
     (b) Payment of the benefit. If when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, if the cash severance benefit under section 1(a)
would be considered deferred compensation under section 409A, and finally if an
exemption from the six-month delay requirement of section 409A(a)(2)(B)(i) is
not available, payment of the benefit under

 



--------------------------------------------------------------------------------



 



section 1(a) shall be delayed and shall be made to the Executive in a single
lump sum without interest on the first day of the seventh month after the month
in which the Executive’s employment terminates. References in this Agreement to
section 409A of the Internal Revenue Code of 1986 include rules, regulations,
and guidance of general application issued by the Department of the Treasury
under Internal Revenue Code section 409A.
     (c) Change in Control defined. For purposes of this Agreement Change in
Control means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including –
     1) Change in ownership: a change in ownership of Middlefield occurs on the
date any one person or group accumulates ownership of Middlefield stock
constituting more than 50% of the total fair market value or total voting power
of Middlefield stock, or
     2) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Middlefield
stock possessing 30% or more of the total voting power of Middlefield stock, or
(y) a majority of Middlefield’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of Middlefield’s board of directors, or
     3) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of Middlefield’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from Middlefield assets having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of Middlefield’s
assets immediately before the acquisition or acquisitions. For this purpose,
gross fair market value means the value of Middlefield’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets.
     (d) Involuntary termination with Cause defined. For purposes of this
Agreement involuntary termination of the Executive’s employment shall be
considered involuntary termination with Cause if the Executive shall have
committed any of the following acts –
     1) an act of fraud, embezzlement, or theft while employed by Middlefield or
a subsidiary, or conviction of the Executive for or plea of no contest to a
felony or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more, or
     2) gross negligence, insubordination, disloyalty, or dishonesty in the
performance of the Executive’s duties as an officer of Middlefield or a
subsidiary; willful or reckless failure by the Executive to adhere to
Middlefield’s or subsidiary’s written policies; intentional wrongful damage by
the Executive to the business or property of Middlefield or subsidiary,
including without limitation its reputation, which in Middlefield’s sole
judgment causes material harm to Middlefield or subsidiary; breach by the
Executive of fiduciary duties to Middlefield and its stockholders, whether in
the Executive’s capacity as an officer or as a director of Middlefield or
subsidiary, or
     3) removal of the Executive from office or permanent prohibition of the
Executive from participating in the affairs of Middlefield’s subsidiary bank or
banks by an order issued under section 8(e)(4) or (g)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1), or
     4) intentional wrongful disclosure of secret processes or confidential
information of Middlefield or affiliates, which in Middlefield’s sole judgment
causes material harm to Middlefield or affiliates, or

2



--------------------------------------------------------------------------------



 



     5) any actions that have caused the Executive to be terminated with cause
under any employment agreement existing on the date hereof or hereafter entered
into between the Executive and Middlefield or a subsidiary, or
     6) the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of Middlefield or affiliates, under a blanket bond or other fidelity
or insurance policy covering directors, officers, or employees, or
     7) intentional wrongful engagement in any competitive activity. For
purposes of this Agreement competitive activity means the Executive’s
participation, without the consent of Middlefield’s board of directors, in the
management of any business enterprise if (x) the enterprise engages in
substantial and direct competition with Middlefield, (y) the enterprise’s
revenues derived from any product or service competitive with any product or
service of Middlefield or a subsidiary amounted to 10% or more of the
enterprise’s revenues for its most recently completed fiscal year, and (z)
Middlefield’s revenues from the product or service amounted to 10% of
Middlefield’s revenues for its most recently completed fiscal year. A
competitive activity does not include mere ownership of securities in an
enterprise and the exercise of rights appurtenant thereto, provided the
Executive’s share ownership does not represent practical or legal control of the
enterprise. For this purpose, ownership of less than 5% of the enterprise’s
outstanding voting securities shall conclusively be presumed to be insufficient
for practical or legal control, and ownership of more than 50% shall
conclusively be presumed to constitute practical and legal control.
     For purposes of this Agreement no act or failure to act on the Executive’s
part shall be deemed to have been intentional if it was due primarily to an
error in judgment or negligence. An act or failure to act on the Executive’s
part shall be considered intentional if it is not in good faith and if it is
without a reasonable belief that the action or failure to act is in
Middlefield’s best interests. Any act or failure to act based upon authority
granted by resolutions duly adopted by the board of directors or based upon the
advice of counsel for Middlefield shall be conclusively presumed to be in good
faith and in Middlefield’s best interests. For purposes of this Agreement the
term subsidiary means any entity in which Middlefield directly or indirectly
beneficially owns 50% or more of the outstanding voting securities.
     (e) Voluntary termination with Good Reason defined. For purposes of this
Agreement a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if the conditions stated in both clauses
(x) and (y) are satisfied –
     (x) a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –
     1) a material diminution of the Executive’s base salary,
     2) a material diminution of the Executive’s authority, duties, or
responsibilities,
     3) a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report,
     4) a material diminution in the budget over which the Executive retains
authority,
     5) a material change in the geographic location at which the Executive must
perform services, or

3



--------------------------------------------------------------------------------



 



     6) any other action or inaction that constitutes a material breach by
Middlefield of this Agreement.
     (y) the Executive must give notice to Middlefield of the existence of one
or more of the conditions described in clause (x) within 90 days after the
initial existence of the condition, and Middlefield shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within 24 months after the initial existence of the
condition.
     2. Insurance and Miscellaneous Benefits. (a) Benefits. Subject to section
2(b), if the Executive’s employment terminates involuntarily but without Cause
or voluntarily but for Good Reason within 24 months after a Change in Control,
Middlefield shall also (x) cause the Executive to become fully vested in any
non-qualified plans, programs, or arrangements in which the Executive
participated if the plan, program, or arrangement does not address the effect of
a change in control and (y) continue or cause to be continued life, health, and
disability insurance coverage substantially identical to the coverage maintained
for the Executive before termination and in accordance with the same schedule
prevailing before employment termination. The insurance coverage may cease when
the Executive becomes employed by another employer or 24 months after the
Executive’s termination, whichever occurs first.
     (b) Alternative lump-sum cash payment. If (x) under the terms of the
applicable policy or policies for the insurance benefits specified in section
2(a) it is not possible to continue the Executive’s coverage, or (y) if when
employment termination occurs the Executive is a specified employee within the
meaning of section 409A of the Internal Revenue Code of 1986, if any of the
continued insurance coverage benefits specified in section 2(a) would be
considered deferred compensation under section 409A, and finally if an exemption
from the six-month delay requirement of section 409A(a)(2)(B)(i) is not
available for that particular insurance benefit, instead of continued insurance
coverage under section 2(a) Middlefield shall pay or cause to be paid to the
Executive in a single lump sum an amount in cash equal to the present value of
Middlefield’s projected cost to maintain that particular insurance benefit had
the Executive’s employment not terminated, assuming continued coverage for the
lesser of 24 months or the number of months until the Executive attains age 65.
The lump-sum payment shall be made within five business days after employment
termination or, if the Executive is a specified employee within the meaning of
section 409A and an exemption from the six-month delay requirement of section
409A(a)(2)(B)(i) is not available, on the first day of the seventh month after
the month in which the Executive’s employment terminates.
     3. Termination for Which No Benefits Are Payable. Despite anything in this
Agreement to the contrary, the Executive shall be entitled to no benefits under
this Agreement if the Executive’s employment terminates with Cause, if the
Executive dies while actively employed by Middlefield or a subsidiary, or if the
Executive becomes totally disabled while actively employed by Middlefield or a
subsidiary. For purposes of this Agreement, the term totally disabled means that
because of injury or sickness the Executive is unable to perform the Executive’s
duties. The benefits, if any, payable to the Executive or the Executive’s
beneficiary or estate relating to the Executive’s death or disability shall be
determined solely by such benefit plans or arrangements as Middlefield or
subsidiary may have with the Executive relating to death or disability, not by
this Agreement.
     4. Term of Agreement. The initial term of this Agreement shall be for a
period of three years, commencing on the effective date. On the first
anniversary of the effective date of this Agreement and on each anniversary
thereafter this Agreement shall be extended automatically for one additional
year, unless Middlefield’s board of directors gives notice to the Executive in
writing at least 90 days before the anniversary that the term of this Agreement
will not be extended. If the board of directors determines not to extend the
term, it shall promptly notify the Executive. References herein to the term of
this Agreement mean the initial term and extensions of the initial term. Unless
terminated earlier, this Agreement shall terminate when the Executive

4



--------------------------------------------------------------------------------



 



attains age 65. If the board of directors decides not to extend the term of this
Agreement, this Agreement shall nevertheless remain in force until its term
expires.
     5. This Agreement Is Not an Employment Contract. The parties hereto
acknowledge and agree that (x) this Agreement is not a management or employment
agreement and (y) nothing in this Agreement shall give the Executive any rights
or impose any obligations to continued employment by Middlefield or any
subsidiary or successor of Middlefield.
     6. Payment of Legal Fees. Middlefield is aware that after a Change in
Control management could cause or attempt to cause Middlefield to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause Middlefield to institute litigation seeking to have this
Agreement declared unenforceable, or could take or attempt to take other action
to deny Executive the benefits intended under this Agreement. In these
circumstances the purposes of this Agreement would be frustrated. Middlefield
desires that the Executive not be required to incur the expenses associated with
the enforcement of rights under this Agreement, whether by litigation or other
legal action, because the cost and expense thereof would substantially detract
from the benefits intended to be granted to the Executive hereunder. Middlefield
desires that the Executive not be forced to negotiate settlement of rights under
this Agreement under threat of incurring expenses. Accordingly, if after a
Change in Control occurs it appears to the Executive that (x) Middlefield has
failed to comply with any of its obligations under this Agreement, or (y)
Middlefield or any other person has taken any action to declare this Agreement
void or unenforceable, or instituted any litigation or other legal action
designed to deny, diminish, or to recover from the Executive the benefits
intended to be provided to the Executive hereunder, Middlefield irrevocably
authorizes the Executive from time to time to retain counsel of the Executive’s
choice, at Middlefield’s expense as provided in this section 6, to represent the
Executive in the initiation or defense of any litigation or other legal action,
whether by or against Middlefield or any director, officer, stockholder, or
other person affiliated with Middlefield, in any jurisdiction. Despite any
existing or previous attorney-client relationship between Middlefield and any
counsel chosen by the Executive under this section 6, Middlefield irrevocably
consents to the Executive entering into an attorney-client relationship with
that counsel and Middlefield and the Executive agree that a confidential
relationship shall exist between the Executive and that counsel. The fees and
expenses of counsel selected from time to time by the Executive as provided in
this section shall be paid or reimbursed to the Executive by Middlefield on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by counsel in accordance with counsel’s customary practices,
up to a maximum aggregate amount of $300,000, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy, or appellate proceedings.
Middlefield’s obligation to pay the Executive’s legal fees under this section 6
operates separately from and in addition to any legal fee reimbursement
obligation Middlefield may have with the Executive under any separate severance
or other agreement. Despite any contrary provision of this Agreement however,
Middlefield shall not be required to pay or reimburse the Executive’s legal
expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].
     7. Withholding of Taxes. Middlefield may withhold from any benefits payable
under this Agreement all Federal, state, local or other taxes as may be required
by law, governmental regulation, or ruling.
     8. Successors and Assigns. (a) This Agreement is binding on successors.
This Agreement shall be binding upon Middlefield and any successor to
Middlefield, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of Middlefield by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and
Middlefield’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by Middlefield. By agreement in form and substance
satisfactory to the Executive, Middlefield shall require any successor to all or
substantially all of the business or assets of Middlefield expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
Middlefield would be required to perform had no succession occurred.

5



--------------------------------------------------------------------------------



 



     (b) This Agreement is enforceable by the Executive’s heirs. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.
     (c) This Agreement is personal and is not assignable. This Agreement is
personal in nature. Without written consent of the other party, neither party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly provided in this section 8. Without
limiting the generality of the foregoing, the Executive’s right to receive
payments hereunder is not assignable or transferable, whether by pledge,
creation of a security interest, or otherwise, except for a transfer by
Executive’s will or by the laws of descent and distribution. If the Executive
attempts an assignment or transfer that is contrary to this section 8,
Middlefield shall have no liability to pay any amount to the assignee or
transferee.
     9. Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of Middlefield at the time of the delivery of the notice, and
properly addressed to Middlefield if addressed to the board of directors,
Middlefield Banc Corp., 15985 East High Street, Middlefield, Ohio, 44062-0035
Attention: Corporate Secretary.
     10. Captions and Counterparts. The headings and subheadings in this
Agreement are included solely for convenience and shall not affect the
interpretation of this Agreement. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement.
     11. Amendments and Waivers. No provision of this Agreement may be modified,
waived, or discharged unless the waiver, modification, or discharge is agreed to
in a writing signed by the Executive and by Middlefield. No waiver by either
party hereto at any time of any breach by the other party hereto or waiver of
compliance with any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
     12. Severability. The provisions of this Agreement are severable. The
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions of this Agreement. Any provision held to
be invalid or unenforceable shall be reformed to the extent and solely to the
extent necessary to make it valid and enforceable.
     13. Governing Law. The validity, interpretation, construction, and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such state.
     14. Entire Agreement. This Agreement constitutes the entire agreement
between Middlefield and the Executive concerning the subject matter. No rights
are granted to the Executive under this Agreement other than those specifically
set forth. No agreements or representations, oral or otherwise, expressed or
implied concerning the subject matter hereof have been made by either party that
are not set forth expressly in this Agreement. This Agreement supersedes and
replaces in its entirety the July 11, 2006 Severance Agreement between
Middlefield and the Executive, and from and after the date of this Agreement the
July 11, 2006 Severance Agreement shall be of no further force or effect.
     15. No Mitigation Required. Middlefield hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after termination and (y) to measure the amount of damages
the Executive suffers as a result of termination. Additionally, Middlefield
acknowledges

6



--------------------------------------------------------------------------------



 



that its general severance pay plans do not provide for mitigation, offset, or
reduction of any severance payment received thereunder. Middlefield further
acknowledges that the payment of benefits by Middlefield under this Agreement is
reasonable and shall be liquidated damages. The Executive shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor shall any profits, income, earnings, or other
benefits from any source whatsoever create any mitigation, offset, reduction, or
any other obligation on the part of the Executive hereunder or otherwise.
     16. Internal Revenue Code Section 409A. Middlefield and the Executive
intend that their exercise of authority or discretion under this Agreement shall
comply with section 409A of the Internal Revenue Code of 1986. If when the
Executive’s employment terminates the Executive is a specified employee, as
defined in section 409A of the Internal Revenue Code of 1986, and if any
payments or benefits under this Agreement will result in additional tax or
interest to the Executive because of section 409A, then despite any provision of
this Agreement to the contrary the Executive shall not be entitled to the
payments or benefits until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments or benefits are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Executive in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
the provision shall be applied in a manner consistent with those requirements,
despite any contrary provision of this Agreement. If any provision of this
Agreement would subject the Executive to additional tax or interest under
section 409A, Middlefield shall reform the provision. However, Middlefield shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
Middlefield shall not be required to incur any additional compensation expense
as a result of the reformed provision. References in this Agreement to section
409A of the Internal Revenue Code of 1986 include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
Internal Revenue Code section 409A.
     In Witness Whereof, the parties have executed this Severance Agreement as
of the date first written above.

                  Executive       Middlefield Banc Corp.    
 
               
 
      By:        
 
Teresa M. Hetrick
         
 
Thomas G. Caldwell    
 
      Its:   President and Chief Executive Officer    

7